Title: From George Washington to the United States Senate, 28 January 1793
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States, [Philadelphia]January the 28th 1793.

I nominate Thomas Overton, to be Inspector of the Revenue for Survey No. 1 in the District of North Carolina; vice James Read, resigned.
Thomas Benbury, to be Inspector of the Revenue for Survey No. 2 in the District aforesaid; his Commission as Inspector of Survey No. 3. being vacated in consequence of an alteration in the Surveys.

Daniel McKissack, to be Inspector of the Revenue for Survey No. 5. in the District aforesaid; vice Joseph McDowell, resigned; and
Henry Voigt, of Pennsylvania, to be Chief Coiner in the Mint of the United States.

Go: Washington

